                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:21-cv-00424-MR

DALTON ALONZO DIXON,             )
                                 )
               Plaintiff,        )
                                 )
vs.                              )                     ORDER
                                 )
HONORABLE JUDGE JAMES            )
C. DEVER, III,                   )
                                 )
               Defendant.        )
________________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint. [Doc. 1].

I.    BACKGROUND

      Pro se Plaintiff Dalton Alonzo Dixon (“Plaintiff”) is a prisoner of the

State of North Carolina incarcerated at Marion Correctional Institution in

Marion, North Carolina. Plaintiff purports to bring this action pursuant to

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971), and 42 U.S.C. § 1983 against the Honorable James C.

Dever, III, United States District Judge for the Eastern District of North

Carolina, in his individual and official capacities. [Doc. 1]. Plaintiff alleges

that on March 17, 2021, Judge Dever violated his rights under 28 U.S.C. §§

144 and 455 “by involving his self in such ‘political questions,’ when citing


         Case 5:21-ct-03244-M Document 4 Filed 08/17/21 Page 1 of 4
over ten cases from the U.S. District Court in reference to his final order of

dismissal … for case No. 5:20-HC-2181-D.” [Id. at 5]. Plaintiff claims,

without any context or actual factual allegations, that Judge Dever “intended

to maliciously destroy the separation of powers, destroy or undermine my

constitutional rights, and unconstitutionally and unlawfully enlarge his

jurisdiction and importance by abusing case law for political rather than lawful

purposes. [Id. at 5-6]. In a letter enclosing his Complaint, Plaintiff wrote that

he chose “to file this complaint out of the District of the offense and with you

all” because the “[C]omplaint is against an Eastern District Judge.” [Doc. 1-

1 at 2].

         For relief, Plaintiff seeks injunctive relief and monetary damages. [Id.

at 8].

II.      DISCUSSION

         In an action arising under Bivens or 42 U.S.C. § 1983, venue is

established by 28 U.S.C. § 1391(b), which provides: (b) A civil action may be

brought in: (1) a judicial district where any defendant resides, if all defendants

are residents of the State in which the district is located; (2) a judicial district

in which a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of property that is the subject of the action is

situated; or (3) if there is no district in which an action may otherwise be


                                         2

            Case 5:21-ct-03244-M Document 4 Filed 08/17/21 Page 2 of 4
brought as provided in this section, any judicial district in which any

defendant is subject to the court's personal jurisdiction with respect to such

action.

       Therefore, under Section 1391, Plaintiff’s action may be heard in a

venue where the defendant resides, or in the venue where the issue

substantially arose, which here is the Eastern District of North Carolina.

Pursuant to 28 U.S.C. § 1406(a), the Court may dismiss this action, or, if it

is in the interest of justice, transfer this action to the United States District

Court for the Eastern District of North Carolina. The Court will transfer this

action. In transferring the action, the Court does not comment on the merits

of Plaintiff’s purported claims.

III.   CONCLUSION

       For the reasons stated herein, the Court transfers this action to the

Eastern District of North Carolina.

                                      ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s action is transferred to

the Eastern District of North Carolina.

       The Clerk is respectfully instructed to terminate this action.




                                        3

          Case 5:21-ct-03244-M Document 4 Filed 08/17/21 Page 3 of 4
IT IS SO ORDERED.


                  Signed: August 17, 2021




                                  4

  Case 5:21-ct-03244-M Document 4 Filed 08/17/21 Page 4 of 4
